Per Curiam.

Indisputably defendant possessed bolt cutters and he and a coconspirator were observed in the process of cutting a bicycle chain with the bolt cutters, without permission of the owner of the bicycle, when dissuaded from completing the act. In this frame of reference, the bolt cutters clearly constituted burglar’s tools and we agree with the well-reasoned opinion of the Trial Judge (Julian A. Hertz, J.; 80 Misc 2d 21) that renunciation (Penal Law, § 40.10) was not a defense to the charge of possession of burglar’s tools (Penal Law, § 140.35) of which defendant was convicted (People v Lieberman, 3 NY2d 649; People v Nichols, 230 NY 221). [DIS-OP]